Citation Nr: 0725952	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  99-22 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigability, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a low back 
disorder, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for a cervical spine 
disorder, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for left and right knee 
disorders.

7.  Entitlement to service connection for left and right 
ankle disorders.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

10.  Entitlement to service connection for residuals of a 
fracture of the mandible.

11.  Entitlement to service connection for gastritis and 
gastroesophageal reflux disease (GERD), claimed as due to an 
undiagnosed illness.

12.  Entitlement to service connection for thrombocytopenia, 
claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for leukopenia, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  He had service in Southwest Asia during 
Operation Desert Storm and is a recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The case has been recertified to the 
Board from the St. Petersburg VARO, following a remand by the 
Board in June 2005 and development by the Appeals Management 
Center (AMC) post-remand.

The issues of entitlement to service connection for gastritis 
and GERD, thrombocytopenia, and leukopenia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  A skin disorder, namely tinea versicolor, was present at 
entry into service but has been shown to have permanently 
worsened beyond natural progression during service.

3.  As the veteran failed to report for an examination 
addressing his claimed dizziness, there is insufficient 
evidence to substantiate a chronic disorder with objective 
manifestations, whether encompassing a known clinical 
diagnosis or other, non-medical indicators that are capable 
of independent verification.

4.  As the veteran failed to report for an examination 
addressing his claimed fatigability, there is insufficient 
evidence to substantiate a chronic disorder with objective 
manifestations, whether encompassing a known clinical 
diagnosis or other, non-medical indicators that are capable 
of independent verification.

5.  The veteran's claimed low back disorder has been 
attributed to a known clinical diagnosis but has not been 
shown to be etiologically related to service, with no 
evidence of arthritis within one year of service.

6.  The veteran's claimed cervical spine disorder has been 
attributed to a known clinical diagnosis but has not been 
shown to be etiologically related to service, with no 
evidence of arthritis within one year of service.

7.  The veteran's claimed left and right knee disorders have 
not been shown to be etiologically related to service, with 
no evidence of arthritis within one year of service.

8.  There is no objective medical evidence confirming current 
and chronic left and right ankle disorders.

9.  There is no objective medical evidence confirming current 
and chronic arthritis, either as a generalized process or for 
any joints not separately addressed in this appeal.

10.  There is no objective medical evidence confirming 
current and chronic PTSD or any other psychiatric disorder.

11.  There is no objective medical evidence confirming an in-
service fracture of the mandible, or any other current and 
chronic disorder involving the mandible.


CONCLUSIONS OF LAW

1.  A skin disorder, namely tinea versicolor, was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.317 (2006).

2.  Dizziness was not incurred or aggravated by service or as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2006).

3.  Fatigability was not incurred or aggravated by service or 
as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2006).

4.  A low back disorder was not incurred or aggravated by 
service or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2006).

5.  A cervical spine disorder was not incurred or aggravated 
by service or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2006).

6.  Left and right knee disorders were not incurred in or 
aggravated by service, nor may they be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

7.  Left and right ankle disorders were not incurred in or 
aggravated by service, nor may they be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

8.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

9.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

10.  Residuals of a fracture of the mandible were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Unfortunately, the 
veteran did not report for VA examinations to address his 
claimed dizziness and fatigability in February and April of 
2006, and the consequences of his failure to report for those 
examinations and to provide good cause for not appearing are 
described below.

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters beginning in June 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any 
error in VCAA notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption).

In this letters, the veteran was also advised to submit 
additional evidence in his possession to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that rating decision was 
issued prior to enactment of the VCAA, and the RO has 
followed up the letters with multiple Supplemental Statements 
of the Case beginning in October 2004, in which the claims 
have been readjudicated.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in a July 2006 letter, followed up by an April 
2007 Supplemental Statement of the Case.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations for service connection 
claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In a precedent opinion, VA's Office of General Counsel 
clarified that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111 where a condition is not noted at 
service entry, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multisymptom illnesses defined by a 
cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

III.  Skin disorder

The veteran's December 1988 enlistment examination report 
indicates that he was noted to have tinea versicolor of the 
back.  

Following service, in September 1998, the veteran underwent a 
VA skin examination.  He reported an onset of white and dark 
spots over the skin since one year earlier that were pruritic 
and occurred in the lower abdominal area and the extremities.  
The examiner noted multiple scaly hypopigmented macules on 
the lower abdomen and lower extremities and also "in 
forearm."  There were hypopigmented patches with follicular 
accentuation.  The examiner rendered diagnoses of tinea 
versicolor and lichen spinulosus.

The veteran underwent a further VA skin examination in July 
2005, with an examiner who reviewed his claims file.  During 
this examination, the veteran reported skin lesions for the 
past fourteen or fifteen years that had started several moths 
after arriving in the Persian Gulf.  The examiner noted 
scattered hypopigmented and scaly patches that fluoresced 
with Wood's light.  These involved 93 percent of the skin 
surface and 66 percent of sun-exposed areas.  The examiner 
rendered a diagnosis of extensive tinea versicolor and noted 
that, since skin infections were more prevalent under 
circumstances where many people are living together at the 
same time, it was at least as likely as not that the 
veteran's infection first occurred while in active duty.

In this case, the veteran's tinea versicolor was noted at 
entry into service.  Accordingly, the presumption of 
soundness as to this disorder at entry under 38 U.S.C.A. 
§ 1111 does not apply in this case.  Also not applicable is 
38 C.F.R. § 3.317, as a known clinical diagnosis has been 
made in this case.  Even so, the VA examiner from July 2005 
reviewed the claims file and opined that the veteran as 
likely as not sustained a skin infection in service, and the 
examination findings indicate that his current disorder is 
more severe than what was shown at entry into service, when 
the tinea versicolor affected only the back.

Based on the combination on evidence of a disorder that 
preexisted service and the July 2005 opinion indicating a 
skin infection and resultant symptomatology that it is at 
least as likely as not due to service, the Board has reached 
the determination that the veteran's skin disorder preexisted 
service but underwent a permanent worsening beyond natural 
progression therein.  On the basis of in-service aggravation, 
service connection for a skin disorder is thus granted.

IV.  Dizziness and fatigability

In this case, the veteran has complained of dizziness and 
fatigability.  The Board notes that he was noted to have a 
frequency of three to five reported episodes of vertigo per 
week in the report of a an August 1998 VA examination, while 
a September 1998 ear disease examination report indicates 
complaints of balance problems.

Given that the nature and etiology of the veteran's claimed 
disorders, and any associated objective manifestations, had 
not been addressed previously on examination, the Board 
requested a VA examination addressing these disorders in its 
June 2005 remand.  The veteran was thus scheduled for 
examinations addressing these disorders in February and April 
of 2006.  However, he failed to report for either examination 
and provided no explanation for his failure to report.

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Insofar as the veteran has failed to report for two 
consecutive examinations addressing his claimed dizziness and 
fatigability, the Board is of the opinion that no further 
assistance in this regard is required on the part of VA.  
Accordingly, in light of the veteran's failure to cooperate 
with VA's efforts to assist him with the factual development 
of his claim, the claims must be evaluated solely on the 
evidence currently of record.  

At present, the evidence of record is insufficient to 
substantiate that the veteran has objective, rather than mere 
subjectively reported, symptoms of dizziness or fatigability.  
38 C.F.R. § 3.317(a)(3).  This evidence is also insufficient 
for the Board to reach the conclusion that the disorders are 
chronic in nature.  38 C.F.R. § 3.317(a)(1).  The veteran's 
failure to report for scheduled VA examinations has limited 
the evidence in this case to mere subjective symptoms, of 
unclear frequency or duration.

Absent a showing of chronic disorders with objective 
manifestations, regardless of the question of whether the 
disorders are attributable to a known clinical diagnosis or 
to non-medical indicators capable of independent 
verification, there is no basis for concluding that the 
veteran has dizziness and fatigability disorders for which 
service connection may be granted under 38 C.F.R. § 3.303 or 
3.317.  Accordingly, these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



V.  Low back and cervical spine disorders

In the present case, the veteran was not treated for low back 
symptoms during service, although he was treated for 
complaints of neck stiffness and pain in May 1991 and was 
assessed with a soft tissue injury.  He reported no low back 
or cervical spine problems upon separation examination in 
November 1992.

During a June 1993 VA examination conducted within the year 
following separation from service, the veteran noted 
increasing low back pain since parachute jumps in service, 
but no corresponding diagnosis was made.  

Subsequently, during a November 1996 VA general medical 
examination, the veteran reported low back and cervical pain.  
The examination revealed chronic cervical and lumbar pain 
with mild paravertebral muscular spasm.  The diagnosis was 
cervical and lumbar paravertebral fibromyositis.  

A VA spine examination report from September 1998 reflects 
the veteran's complaints of lower back injuries resulting 
from parachute jumps and from service in the Persian Gulf, 
but the examination was negative for any lumbar spine 
findings.   X-rays of the lumbar spine from October 1998 were 
within normal limits.

The veteran underwent a VA spine examination in July 2005, 
and, following extensive range of motion and functional 
assessment testing, the examiner rendered diagnoses of muscle 
spasm and a central disc protrusion/herniated disc at L5-S1 
as shown by MRI in July 1999, cervical paravertebral 
myositis, and lumbar paravertebral myositis.  

In an associated VA orthopedic examination report, the 
examiner, who reviewed the claims file,  noted that it was 
"not as likely as not" that the veteran developed arthritis 
of the cervical spine or low back within one year of his 
discharge from service in January 1993.  The examiner noted 
that for several years after service he had negative x-rays 
and opined that any symptoms in service were acute and 
transitory.  Such symptoms were noted to have resolved with 
in-service treatment given the negative and multiple VA 
examinations through the subsequent years.

Based on the above findings, the Board must first conclude 
that 38 C.F.R. § 3.317 is not applicable in this case.  The 
veteran has known clinical diagnoses corresponding to his 
claimed disorders, including muscle spasm and a central disc 
protrusion/herniated disc at L5-S1, cervical paravertebral 
myositis, and lumbar paravertebral myositis.  

The evidence of record also does not suggest that these 
disorders were manifest at any time prior to the November 
1996 VA examination, which was conducted more than three 
years following separation from service.  The only evidence 
of record addressing the etiology of these disorders, the 
July 2005 VA examination reports, clearly indicates that 
these disorders were not in any way related to service.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion.  However, even if 
the veteran's statements could be read as claiming continuity 
of symptomatology since service, such history is 
substantially rebutted by the absence of findings of a 
chronic disorder for several years after service and the 
aforementioned July 2005 VA examination reports.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for low back and 
cervical spine disorders, and these claims must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

VI.  Left and right knee disorders

A review of the veteran's service medical records reflects 
treatment for both knees during service.  In April 1992, he 
was seen for complaints of left knee pain for three weeks and 
was noted to have inflammation behind the patella and 
tendonitis.  In July 1992, he was treated for a right knee 
injury and noted to have a 15 degree reduction in range of 
motion and tenderness on the joint line.  An assessment of 
rule out right knee meniscus injury was rendered, but x-rays 
revealed no fracture, dislocation, or joint effusion.  The 
veteran's November 1992 Report of Medical History indicates a 
history of treatment for the right knee, but the accompanying 
separation examination report is negative for findings 
pertaining to the knees.

Subsequent to service, during a June 1993 VA orthopedic 
examination, the veteran described locking in the knees.  
Both the examination and x-rays were negative for any knee 
findings, however.

The veteran underwent a VA general medical examination in 
November 1996.  The examiner rendered a diagnosis of 
degenerative joint disease of the femoral condyle joints on 
the right side, although the examination report indicates 
that there were no x-rays.

During a September 1998 VA orthopedic examination, the 
veteran reported severe pain in the kneecaps, associated with 
noise sounds upon moving the knees.  The examination, 
however, revealed no objective findings in regard to the 
knees.

In July 2005, the veteran underwent a VA orthopedic 
examination to address his claimed knee disorders.  He 
described an on-and-off, moderate-to-severe pain around the 
knee joints, localized inside the joints and resulting in 
difficulty with walking and knee extension.  The 
symptomatology was noted to be of greater intensity on the 
right side.

Upon examination, the veteran had full range of motion (zero 
to 140 degrees) of the knees, with no functional impairment.  
See 38 C.F.R. § 4.71a, Plate II.  However he also had 
positive patella grinding test and crepitation of the knees.  
The examiner rendered diagnoses based on MRI studies of the 
knees from August 2005, which revealed a right knee medial 
meniscal tear and associated small joint effusion and 
intrasubstance degeneration of the medial meniscus with 
associated small joint effusion of the left knee.

In an accompanying note, the examiner indicated that the 
claims file had been reviewed, but it was "not as likely as 
not" that the veteran developed arthritis of the knees 
within one year after service.  The examiner cited to "acute 
and transitory" symptoms during service, which resolved with 
treatment, and indicated that multiple VA examinations 
"throughout the years" were negative for such disorders.

In this case, the veteran was treated for symptoms of both 
knees during service.  However, no knee symptoms were noted 
at discharge examination in November 1992, and the veteran's 
contentions regarding continuity of symptomatology of the 
knees since service are substantially rebutted by the normal 
VA examination findings immediately following service and the 
unfavorable medical opinion offered by the VA examiner in 
July 2005.  See Buchanan v. Nicholson, 451 F.3d at 1336-7.

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
for those matters his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for right and left knee 
disorders, and his claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

VII.  Left and right ankle disorders

A review of the veteran's service medical records reflects 
treatment for both ankles during service.  In March 1991, he 
was treated following a twisting injury.  X-rays of the right 
ankle from April 1991 revealed a small exostosis or bone 
fragment adjacent to the medial aspect of the fibular 
malleolus and warranting further investigation to exclude the 
possibility of spur versus small chip fracture in that 
region.  Later, in a record stamped both in April and August 
of 1991, he was noted to have had complaints of pain in the 
right ankle for five months.  Also, a May 1991 record 
indicates a recurrent right ankle inversion sprain.  In 
August 1991, x-rays of the right ankle were negative for 
fractures or other findings.  The veteran was treated 
following a twisting injury of the left ankle in July 1992, 
but x-rays revealed no fracture, dislocation, or other bony 
abnormality.  While the veteran reported a history of a left 
ankle fracture and right ankle treatment in a November  1992 
Report of Medical History, the accompanying separation 
examination report was negative for any ankle symptoms.  

Subsequent to service, during a June 1993 VA orthopedic 
examination, the veteran described right ankle weakness and 
crepitus.  Both the examination and x-rays of the right ankle 
were negative for any ankle findings, however.

In conjunction with a Persian Gulf Registry examination in 
July 1994, the veteran reported a right ankle fracture from 
November 1990.

The veteran underwent a VA general medical examination in 
November 1996, during which he reported a history of ankle 
sprains during parachute training in 1990 and 1991 and 
current pain in the left ankle.  The examiner rendered a 
diagnosis of status post sprain of the left ankle, with post-
traumatic syndrome, but did not clarify whether there were 
specific symptoms of either ankle.

During a September 1998 VA orthopedic examination, the 
veteran reported a moderate pain in the ankles on the 
anterior and lateral aspect, associated with noise sounds 
upon moving the joints.  The examination, however, revealed 
no objective findings in regard to the ankles.

In July 2005, the veteran underwent a VA orthopedic 
examination to address his claimed ankle disorders.  During 
the examination, he described moderate-to-severe pain of the 
left ankle, localized to the anterior and lateral aspect with 
loss of flexibility and discomfort while bearing weight; and 
an on-and-off moderate-to-severe discomfort of the anterior 
and lateral aspect of the right ankle.  The examination 
revealed crepitation of the ankles, but range of motion 
testing was within normal limits.  Moreover, there was no 
evidence of additional limitation due to pain, fatigue, 
weakness, lack of endurance, or incoordination, and the ankle 
joints were noted to be stable and pain-free.  The examiner 
noted a negative musculoskeletal right and left ankle 
examination. 

In an accompanying note, the examiner opined that it was not 
at least as likely as not that the veteran developed 
arthritis of the ankles within one of service, noting that 
the veteran's in-service symptoms were acute and transitory 
and that he had negative findings on VA examinations 
"throughout the years."  The examiner further noted that, 
with respect to the "negative exam of the ankles," the 
veteran's "subjective complaints" did not correlate with 
physical examination findings or specialized studies (e.g., 
MRIs).  There was no clinical explanation or a known clinical 
diagnosis explaining the subjective complaints of the ankles.

Additionally, MRI studies of the ankles from August 2005 were 
entirely within normal limits.

In summary, the competent medical evidence of record simply 
does not substantiate current disorders of the ankles, 
notwithstanding the veteran's in-service injuries and his 
continued complaints of symptoms.  Repeatedly, the question 
of a current diagnosis has been posed to VA examiners, but 
both the physical examinations and the radiological studies 
have revealed the ankles to be within normal limits.  Again, 
the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis, 
and his lay opinion in this regard does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

The Board also notes that the commentary of the VA examiner 
in July 2005 regarding the absence of a known clinical 
diagnosis warrants consideration of 38 C.F.R. § 3.317.  
However, as noted above, that section requires objective 
findings of a chronic disorder.  Here, the examiner referred 
only to "subjective complaints" and did not specify a 
chronic disorder.  These are not the type of findings for 
which a grant under 38 C.F.R. § 3.317 could be based, given 
the requirements of that section.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for right and left 
ankle disorders, and his claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

VIII.  Arthritis

In the present case, there is no in-service or post-service 
competent medical evidence of arthritis of any joints other 
than those described in the preceding paragraphs.  

The Board notes that the veteran's July 2005 general medical 
examination reflects his complaints of arthralgias, and a 
diagnosis of generalized arthralgias and myalgias was 
rendered.  The examiner, however, did not suggest findings of 
rheumatoid arthritis or any other generalized arthritic 
process.

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

As such, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

IX.  Psychiatric disorder, including PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

In the present case, the veteran has applied for service 
connection for a psychiatric disorder generally and for PTSD 
specifically.  During service, he received no mental health 
treatment and has not been shown to have been treated on an 
outpatient or inpatient basis for psychiatric treatment.  
Both of his VA psychiatric examinations, from February 1999 
and August 2006, have been conducted by examiners who 
reviewed the claims file.  Based on this review and the 
examination findings, however, the examiners both determined 
that there was no basis for an Axis I diagnosis for any 
psychiatric disorders.  The fact that the veteran 
participated in combat with the enemy was extensively noted 
by the latter examiner, as well as his reports of seeing 
another soldier's rifle blow out part of his face during 
training and of being assaulted for "speaking Spanish," but 
the examiner found no evidence of current PTSD symptoms.

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis, and his lay opinion does not constitute competent 
medical evidence and lacks probative value in regard to his 
claim of a current psychiatric disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

In the absence of any psychiatric diagnoses, the 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

X.  Residuals of a fracture of the mandible

During service, in October 1992, the veteran sustained an 
injury to the jaw, with subsequent x-rays showing no 
fractures or bony or soft tissue abnormalities.  The 
veteran's facial injury was noted in a November 1992 Report 
of Medical History, but the associated separation examination 
report was negative for any findings.

While the veteran noted increasing jaw pain since an injury 
in service during his June 1993 VA general medical 
examination, the examiner provided no corresponding 
diagnosis.  A dental examination scheduled at that time was 
cancelled.  

Upon a general medical examination in November 1996, the 
veteran was noted to have crepitation of the right 
temporomaxillary joint, and a diagnosis of "[s]tatus post 
trauma, right side of temporomandibular joint" was rendered.  

This claimed disorder was further addressed in a July 2005 VA 
general medical examination.  The examination revealed no 
pathology of the head or face, with no pathologic findings in 
the maxillofacial or right temporomandibular joints.  X-rays 
of the mandibular maxillofacial joint, especially the right 
joint, revealed no mandibular fracture or evidence to suggest 
dislocation.  No corresponding diagnosis was rendered.

Based on this evidence, the Board finds no basis for 
concluding that the veteran sustained a fracture of a 
mandible or other post-traumatic jaw disability in service.  
Rather, while the veteran was noted to have crepitation of 
the right temporomaxillary joint in November 1996, the most 
recent VA examination confirms the absence of a current 
disability. 

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Again, however, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent  medical evidence 
and lacks probative value as to these matters.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
fracture of the mandible, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Entitlement to service connection for a skin disorder is 
granted.

Entitlement to service connection for dizziness, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigability, claimed 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for a low back disorder, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a cervical spine 
disorder, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for left and right knee 
disorders is denied.

Entitlement to service connection for left and right ankle 
disorders is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for residuals of a fracture 
of the mandible is denied.


REMAND

In regard to the veteran's claimed gastritis and GERD, 
thrombocytopenia, and leukopenia, the Board, in its June 2005 
remand, requested a VA examination addressing the etiology of 
these disorders.  On remand, however, the July 2005 
examination report concerning the gastrointestinal disorders 
does not address their etiology, and thrombocytopenia and 
leucopenia have not been discussed at all.  The Board notes 
all of these disorders have previously been diagnosed in VA 
examination reports from November and December of 1996 and 
September 1998.  Compliance with the Board's prior remand 
orders will thus have to be accomplished before further Board 
action on these claims.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed gastritis and 
GERD, thrombocytopenia, and leukopenia.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that current gastritis and 
GERD, thrombocytopenia, and leucopenia if 
present, are etiologically related to the 
veteran's period of active service. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
service connection for gastritis and 
GERD, thrombocytopenia, and leukopenia 
should be readjudicated.  Consideration 
of 38 C.F.R. § 3.317 is warranted in 
regard to the first three claims to be 
addressed on remand.  If the 
determination of one or more of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


